IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-64,354-01


EX PARTE REGINALD PERKINS





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. C-371-006735-0790106-A IN THE 371ST DISTRICT COURT

TARRANT COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	In March 2002, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc.,
and the trial court, accordingly, set punishment at death.  This Court affirmed applicant's
conviction and sentence on direct appeal.  Perkins v. State, No. 74,318 slip op. (Tex. Crim.
App. June 30, 2004)(not designated for publication).
	Applicant presents nine allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  An evidentiary hearing was held and the
trial judge entered findings of fact and conclusions of law.  The trial judge recommended
relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings.  Based upon the trial court's findings and conclusions
and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 13TH DAY OF SEPTEMBER, 2006.

Do Not Publish